Dear Mr. Weatherford:
You have requested an Attorney General's Opinion in your capacity as Chief Assistant Parish Attorney for the Office of the Parish Attorney, Parish of East Baton Rouge regarding Baton Rouge City Court Judges concerning the following issues:
  1. Are Baton Rouge City Court Judges considered to be "covered individuals" under L.A.R.S. 13:5108.1?
  2. And if so, does this statute provide the same protection to Baton Rouge City Court Judges, as it does to other "covered individuals?"
  3. What effect does La. R.S. 13:1905 have in relation to La. R.S. 13:5108.1?
A plain reading of R.S. 13:5108.1 answers your first question; Under subpart (E)(3)(a) and (b) it states:
  "Covered individual" does not include:
  An official, officer, or employee of a municipality, ward, parish, special district, including without limitation a levee district, school board, parish law enforcement district, or any other political subdivision or local authority other than a deep-water port, deep-water port commission, or deep-water port, harbor, or terminal district whose functions have not been transferred to a state department or office or agency thereof.
  District attorneys, sheriffs, assessors, clerks of district courts, coroners, justices of the peace, constables, mayor's courts, city courts, marshals, nor the officials, officers, or employees thereof.
Therefore city court judges are specifically excluded as covered individuals under the statute.
Our answer to your first question makes it unnecessary to address your second question.
To answer your third question, La. R.S. 13:1905(E) states "this Section shall not be construed as creating a right of indemnification by a city court judge against the state for any claim, demand, suit, or judgment whatsoever." Thus, city court judges are not entitled to the indemnification generally given to state employees pursuant to La. R.S. 13:5108.1(A).
La. R.S. 13:1905(E) expressly provides that city court judges are not entitled to indemnification. Therefore, the portion of La. R.S. 13:5108.1(A)(1) regarding indemnification is not applicable to city court judges as they have been excluded under both La. R.S. 13:1905(E) and 13:5108.1(E)(3)(a) and (b).
It is the opinion of this office that a City Court Judge would be entitled to legal representation by the Attorney General's office for any claims arising out of acts taken in their official capacity as judge, However they would not be entitled to indemnification.
Trusting this adequately responds to your request, we remain
Truly Yours,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY: _________________________________ MICHAEL CREIGHTON ASSISTANT ATTORNEY GENERAL